715 N.W.2d 820 (2006)
475 Mich. 881
ESTATE OF Larry DeVAULT, a minor, by his conservator Deborah DeVAULT, Plaintiff-Appellee,
v.
Sethavarangura PORNPICHIT, M.D., and Grace Hospital, a/k/a Sinai Hospitals of Greater Detroit, Defendants-Appellants.
Docket No. 126714.
Supreme Court of Michigan.
June 21, 2006.
By order of April 1, 2005, we directed the Wayne Circuit Court to issue findings of fact and conclusions of law. On order of the Court, the supplemental opinion having been filed, the application for leave to appeal the June 22, 2004 order of the Court of Appeals is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
We do not retain jurisdiction.